IN THE SUPREME COURT OF THE STATE OF WASHINGTON


O.S.T, by and through his parents, G.T.          )
and E.S.; and L.H., by and through his           )
parents, M.S. and K.H., each on his own          )               No. 88940-6
behalf and on behalf of all similarly situated   )
individuals,                                     )                 En Bane
                                                 )
              Respondents,                       )
                                                 )     Filed     OCT 0 9 2014
                                                               -----------------
     V.                                          )
                                                 )
REGENCE BLUESHIELO, a Washington                 )
corporation,                                     )
                                                 )
              Appellant.                         )
                                                 )


      WIGGINS, J.-Today's controversy arises from the enactment of two laws:

the neurodevelopmental therapies mandate, RCW 48.44.450, and the mental health

parity act, RCW 48.44.341.        In 1989, the Washington Legislature mandated

coverage for neurodevelopmental therapies (neurodevelopmental therapies or NOT)

(speech, occupational, and physical therapy) in employer-sponsored group plans for

children under age seven (the neurodevelopmental therapies mandate or NOT

mandate). RCW 48.44.450. In 2005, the legislature enacted the mental health parity

act, which mandates coverage for "mental health services." RCW 48.44.341. We

hold that the statutes do not conflict-neurodevelopmental therapies may constitute

"mental health services" if the therapies are medically necessary to treat a mental
O.S. T. by and through his parents, G. T. and E.S. eta/.
v. Regence 8/ueshie/d, No. 88940-6

disorder identified in the American Psychiatric Association's Diagnostic and

Statistical Manual of Mental Disorders (4th rev. ed. 2000) (DSM-IV- TR). Therefore,

the blanket exclusions of neurodevelopmental therapies in the plaintiffs' health

contracts are void and unenforceable.

                                           FACTS

       The two named plaintiffs in this case are O.S.T. and L.H. O.S.T. was six years

old at the time this law suit commenced. When he was just six months old, he began

having difficulties feeding and was diagnosed with a feeding disorder. Problems with

O.S.T.'s health worsened as he got older. "He went from having normal language

development to nearly no language at all." By his third birthday, therapists believed

that O.S.T. was autistic. Between 2006 and 2008 he received speech, physical, and

occupational therapy from Boyer Children's Clinic. 1            After leaving the Boyer

Children's Clinic, he continued to receive neurodevelopmental therapies from

Children's Communication Corner; the Hearing, Speech and Deafness Center; and

Seattle Children's Hospital. In 2009, the autism diagnosis was confirmed following

an evaluation with Seattle Children's Hospital.

       The second named plaintiff, L.H., was two years old when this suit began. He

is diagnosed with expressive language disorder, myotubular myopathy, profound

hypotonia, and severe hydrocephalus.               He receives speech, occupational, and

physical therapy from Boyer Children's Clinic.




1 Thesetherapies were subsidized by the Boyer Children's Clinic. At the age of three, O.S.T.
was no longer eligible for the subsidy.


                                               2
0. S. T. by and through his parents, G. T. and E. S. eta/.
v. Regence B/ueshield, No. 88940-6

       Both plaintiffs either are or have been insured under health policies issued by

Regence BlueShield that contain blanket exclusions for neurodevelopmental

therapies. Regence BlueShield did not cover O.S.T.'s therapies, so O.S.T.'s parents

paid for the services. It is unclear whether Regence BlueShield denied any of L.H.'s

claims.

       The plaintiffs filed a class-action complaint, alleging breach of contract;

declaratory relief; violation of the Washington Consumer Protection Act, chapter

19.86 RCW; and seeking injunctive relief. Judge Erlick granted partial summary

judgment to the plaintiffs on December 12, 2012.                 He held that "any provisions

contained in Regence BlueShield policies issued and delivered to Plaintiffs O.S.T.

and L.H. on or after January 1, 2008[ 21that exclude coverage of neurodevelopmental

therapies regardless of medical necessity are declared inValid, void and

unenforceable by Defendant and its agents."                  He further certified the order for

interlocutory review under RAP 2.3(b)(4).                    The Court of Appeals granted

discretionary review, and we accepted transfer.

                                          ANALYSIS

       We hold the neurodevelopmental therapies mandate and the mental health

parity act do not conflict. The mental health parity act requires insurers to provide

NOT coverage in individual plans when the therapies are medically necessary to




2      This is the date the mental health parity act became applicable to individual health
plans. See LAWS OF 2007, ch. 8, § 1.




                                                3
0. S. T. by and through his parents, G. T. and E. S. eta/.
v. Regence Blueshield, No. 88940-6

treat mental disorders recognized in the DSM-IV-TR if the insurance contract covers

medical and surgical services. 3 We also affirm the trial court's order granting partial

summary judgment.

                                     A Standard of Review

       We review matters of statutory interpretation de novo. Oep't of Ecology v.

Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002). We use that same

standard to review grants of summary judgment.               Camicia   v. Howard S. Wright
Constr. Co., 179 Wn.2d 684, 693, 317 P.3d 987 (2014).

                                   B. Statutory Interpretation

       Our fundamental goal in statutory interpretation is to "discern and implement

the legislature's intent." State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201

(2007). If a statute's meaning is plain on its face, we "give effect to that plain meaning

as an expression of legislative intent." Campbell & Gwinn, LLC, 146 Wn.2d at 9-10.

We derive the plain meaning from the language of the statute and related statutes.

/d. "When the plain language is unambiguous-that is, when the statutory language

adt11its of only one meaning-the legislative intent is apparent, and we will not

construe the statute otherwise." State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318



3       Regence BlueShield argues that there is no justiciable issue before the court, so a
declaratory judgment would be inappropriate. We reject this argument. O.S.T and L.H. are
both diagnosed with mental disorders recognized in the DSM-IV- TR, Regence BlueShield
insures both of them on individual plans, both of their contracts contain blanket exclusions
for neurodevelopmental therapies, and both need neurodevelopmental therapies. Regence
BlueShield has denied coverage to O.S.T. While Regence BlueShield has not denied claims
for L.H., the risk of it doing so is more than merely hypothetical or speculative. Diversified
Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 814,.15, 514 P.2d 137 (1973).



                                                4
0. S. T by and through his parents, G. T and E. S. eta/.
v. Regence 8/ueshie/d, No. 88940-6

(2003). However, when the statute is ambiguous orthere are conflicting provisions,

"we may arrive at the legislature's intent by applying recognized principles of

statutory construction." !d.

       We begin with an analysis of the plain language of the NOT mandate. The

legislature passed the mandate in 1989.         LAWS OF    1989, ch. 345; RCW 48.44.450.

It provides:

       (1) Each employer-sponsored group contract for comprehensive
       health care service[s]             shall include coverage for
       neurodevelopmental therapies for covered individuals age. six and
       under.

          (2) Benefits provided under this section shall cover the services of
       those authorized to deliver occupational therapy, speech therapy, and
       physical therapy ....

          (3) Benefits provided under this section shall be for medically
       necessary services as determined by the health care service
       contractor. Benefits shall be payable for services for the maintenance
       of a covered individual in cases where significant deterioration in the
       patient's condition would result without the service. Benefits shall be
       payable to restore and improve function.

RCW 48.44.450 (emphasis added).

       The plain language of the mandate suggests legislative intent to expand

coverage for therapies, but to do so in a limited way.             It mandated expanded

coverage only for group insurance plans and, within those plans, only for children

under age seven. /d.

       Sixteen years later, the legislature enacted another mandate, which requires

health insurers to provide coverage for "mental health services."             See RCW

48.44.341. The legislature passed the mandate after finding that the cost of leaving



                                               5
0. S. T by and through his parents, G. T and E. S. et at.
v. Regence Blueshield, No. 88940-6

mental disorders untreated is significant.          See LAWS OF 2005, ch. 6, § 1.           Costs

include:

         [d]ecreased job productivity, loss of employment, increased. disability
         costs, deteriorating school performance, increased use of other health
         services, treatment delays leading to more costly treatments, suicide,
         family breakdown and impoverishment, and institutionalization,
         whether in hospitals, juvenile detention, jails, or prisons.



         The mental health parity act provides:

                (2) All health service contracts providing health benefit plans
         that provide coverage for medical and surgical services shall provide:



               (b) For all health benefit plans[ 5l delivered ... on or after
         January 1, 2008, coverage for:




4   The legislature also found:

                 Treatable mental disorders are prevalent and often have high impact
         on health and productive life. The legislature finds that the potential benefits
         of improved access to mental health services are significant. Additionally, the
         legislature declares that it is not cost-effective to treat persons with mental
         disorders differently than persons with medical and surgical disorders.

                Therefore, the legislature intends to require that insurance coverage
         be at parity for mental health services, which means this coverage be
         delivered under the same terms and conditions as medical and surgical
         services.

/d.
5Originally, the mental health parity act covered only group health benefit plans for groups
of more than 50 employees. LAWS OF 2005, ch. 6, § 4. However, in 2007, the legislature
expanded the scope of the mental health parity act to cover all health benefit plans. LAWS
OF 2007, ch. 8, § 3.




                                                6
0. S. T by and through his parents, G. T and E. S. et at.
v. Regence Blueshield, No. 88940-6

                (i)   Mental health services[61....

RCW 48.44.341.         The legislature defined "mental health services" as "medically

necessary outpatient and inpatient services provided to treat mental disorders

covered by the diagnostic categories listed in the most current version of the

diagnostic and statistical manual of disorders .... " RCW 48.44.341 (1 ). 7

         The language of the mental health parity act evidences legislative intent to

require health insurers to cover treatment for mental health disorders and to do so

in parity with the medical and surgical services it covers.           Expressive language

disorder and autistic disorder are mental disorders recognized in the DSM-/V- TR at

pages 58-61 and 70-75. By the plain language of the mental health parity act, the

legislature did not create an exception for autism (or expressive language disorder)

or the neurodevelopmental therapies that treat these disorders.                   See RCW

48.44.341 (1 ). Therefore, under the language of the statute, the mental health parity


6   RCW 48.44.341 (2)(i) continues:

         The copayment or coinsurance for mental health services may be no more
         than the copayment or coinsurance for medical and surgical services
         otherwise provided under the health benefit plan. Wellness and preventive
         services that are provided or reimbursed at a lesser copayment, coinsurance,
         or other cost sharing than other medical and surgical services are excluded.
         from this comparison. If the health benefit plan imposes a maximum out-of-
         pocket limit or stop loss, it shall be a single limit or stop loss for medical,
         surgical, and mental health services . . . .             ·

7The legislature expressly excluded certain services from the definition of "mental health
services." See RCW 48.44.341 (1) ("(a) Substance related disorders; (b) life transition
problems ... ; (c) skilled nursing facility services, home health care, residential treatment,
and custodial care; and (d) court ordered treatment unless the health care service
contractor's medical director or designee determines the treatment to be medically
necessary").




                                                7
0. S. T by and through his parents, G. T and E. S. eta/.
v. Regence B/ueshield, No. 88940-6

act requires coverage for medically necessary neurodevelopmental therapies if they

are used to treat a mental disorder recognized in the DSM-IV- TR.

       The NOT mandate and mental health parity act are unambiguous and do not

conflict. 8 The scope of each is different. One statute addresses neurodevelopmental

therapies generally and does not require that they be used to treat a mental disorder

recognized in the DSM-IV-TR. See RCW 48.44.450. The other broadly mandates

coverage for all medically necessary treatment for mental disorders recognized in

the DSM-IV- TR, except as expressly excluded (provided the contract covers medical

and surgical services). See RCW 48.44.341 (1 ), (2).

       Under the plain language of the statute, we conclude that the NOT mandate

creates a minimum level of required coverage for neurodevelopmental therapies.

However, when neurodevelopmental therapies are medically necessary to treat

mental disorders in the DSM-IV-TR, the mental health parity act requires additional

coverage. Insurers must meet the requirements of both acts. 9



8       Because the statutory language is unambiguous, we find it unnecessary to inquire
into legislative history or failed, subsequent bills. See Campbell & Gwinn, LLC, 146 Wn.2d
at 12.

9        Regence BlueShield asks us to attach significance to the fact that the Washington
State Office of the Insurance Commissioner (OIC) has never disapproved Regence
BlueShield's NOT exclusion. We decline to do so. Assuming that this constitutes an agency
interpretation, we afford the agency interpretation deference only if the interpretation is not
contrary to the plain language of the statute. Port of Seattle v. Pollution Control 1-lr'gs Bd.,
151 Wn.2d 568, 612, 90 P.3d 659 (2004). According to the plain language of the mental
health parity act, insurers must provide coverage for mental health services, including
neurodevelopmental therapies, if they are medically necessary to treat mental disorders
recognized in the DSM-IV-TR. RCW 48.44.341. Regence BlueShield's exclusion was
contrary to the plain language of the mental health parity act, and OIC's action (or inaction)
is irrelevant.



                                               8
O.S. T. by and through his parents, G.T and E.S. eta/.
v. Regence Blueshield, No. 88940-6

                       C.     Regence BlueShield's Arguments

       Regence BlueShield makes several failing arguments.            It first argues that

neurodevelopmental therapies are an exception to the mental health parity act. It

arrives at this conclusion using the statutory maxim expressio unius est exclusio

alterius. Applying this maxim, Regence BlueShield argues that the NOT mandate

has both positive and negative requirements.             The positive is that employer-

sponsored plans must provide NOT coverage to children through age six. See RCW

48.44.450(1 ). The negative is that no employer-sponsored plan is required to cover

NOT to children over age six, and no other health plan is required to provide NOT

benefits. See RCW 48.44.450(1 ). Under this interpretation, Regence BlueShield

argues that the two statutes conflict-the mental health parity act requires coverage

not required by the NOT mandate. Regence BlueShield concludes that the NOT

mandate is the more specific statute and, therefore, controls. Consequently, O.S.T.

and L.H. are not entitled to coverage.

       Regence BlueShield's argument is unpersuasive.           It would make sense to

apply the maxim expressio unius est exclusio alterius if the statutory language was

ambiguous and the legislature never had enacted the mental health parity act.

However, once the legislature passed the mental health parity act, the statute

requires coverage regardless of the NOT mandate. The statutory maxim is

subordinate to the primary rule of statutory interpretation, which is to follow legislative

intent. See De Grief v. City of Seattle, 50 Wn.2d 1, 12, 297 P.2d 940 (1956). The




                                             9
0. S. T by and through his parents, G. T and E. S. eta/.
v. Regence 8/ueshie/d, No. 88940-6

legislature's clear intent is to require coverage for all medically necessary services

that treat mental disorders.

       Regence BlueShield's reliance on the general-specific rule of statutory

interpretation is also misplaced. We will not apply the rule because the statutes do

not conflict. The rule of statutory construction applies only if, after attempting to read

statutes governing the same subject matter in pari materia, we conclude that the

statutes conflict to the extent they cannot be harmonized. In re Estate of Kerr, 134

Wn.2d 328, 343, 949 P.2d 810 (1998); Residents Opposed to Kittitas Turbines v.

State Energy Facility Site Evaluation Council, 165 Wn.2d 275, 308-10, 197 P.3d

1153, 1170 (2008) (EFSEC).          Under the principle of statutory construction, the

specific statute prevails over a general statute. Kerr, 134 Wn.2d at 343; EFSEC,

165 Wn.2d at 308-310. In situations where the legislature enacts a general statute

after a specific statute, we construe "the original specific statute as an exception to

the general statute, unless expressly repealed." EFSEC, 165 Wn.2d at 309. The

statutes do not conflict, so there is no need to apply the rule of statutory construction.

       Second, Regence BlueShield argues that our interpretation of the mental

health parity act constitutes an implicit repeal. "Repeal by implication occurs when

an act not purporting to repeal any prior act is wholly or partially inconsistent with a

prior statute . . . . "   1A NORMAN J. SINGER & J.D. SHAMBlE SINGER, SUTHERLAND

STATUTORY CONSTRUCTION § 22:22, at 320-21 (7th ed. 2007). We disfavor repeals

by implication, and will not find repeal by implication "where earlier and later statutes

may logically stand side by side and be held valid." Bellevue Sch. Dist. No. 405 v.



                                              10
0. S. T by and through his parents, G. T and E. S. et at.
v. Regence Blueshield, No. 88940-6

Brazier Constr. Co., 103 Wn.2d 111, 123, 691 P.2d 178 (1984 ); see Tardiff v.

Shoreline Sch. Dist., 68 Wn.2d 164, 166, 411 P.2d 889 (1966); Our Lady of Lourdes

Hosp. v. Franklin County, 120 Wn.2d 439, 450, 842 P.2d .956 (1993) ("Under the 2-

pronged test for such repealer, the later act must cover the entire subject matter of

the earlier legislation, be complete in itself, and be intended to supersede prior

legislation on the subject; and the two acts must be so clearly inconsistent and so

repugnant to each other that they cannot be reconciled."). "Where an amendment

may be harmonized with the existing provisions and purposes of a statutory scheme,

there is no implicit repeal." Gilbert v. Sacred Heart Med. Ctr., 127 Wn.2d 370, 375,

900 P.2d 552 (1995); see 1A SUTHERLAND STATUTORY CONSTRUCTION, supra, § 23:9,

at 468-69 ("[l]f the 'inconsistency between a later act and an earlier one is not fatal to

the operation of either, the two may stand together and no repeal is effected.").

       Here, the statutes may stand side by side and fulfill their respective purposes.

The NOT mandate changed common law. Insurers may limit their liability, unless the

exclusion is inconsistent with public policy or a statutory mandate. Carr v. Blue Cross

of Wash. & Alaska, 93 Wn. App. 941, 948, 971 P.2d 102 (1999). By enacting the

NOT mandate, the legislature changed the law as applied to employer-sponsored

plans for children under age seven, thus setting the floor on required coverage

concerning employer-sponsored plans. Almost two decades later, the legislature

added another coverage mandate-this time requiring parity for mental health

services. The effect of the later statute does not nullify the effects of the former. The

express language of the NOT mandate simply requires coverage for group plans with



                                               11
0. S. T by and through his parents, G. T and E. S. et at.
v. Regence 8/ueshie/d, No. 88940-6

children under age seven. The mental health parity act created a different floor for

medically necessary treatments for mental disorders. Therefore, the mental health

parity act does not implicitly repeal the NOT mandate ..

       Finally,   Regence       BlueShield. argues          that . because   "providers   of

neurodevelopmental therapies-occupational, speech, and physical therapists-

may not provide mental-health services, those therapies cannot be considered

mental-health services, and the [mental health] Parity Act does not apply." Appellant

Regence BlueShield's Opening Br. at 18. It reaches this conclusion by exporting

from another chapter of the statute the definition of "mental health care practitioners."

See RCW 48.43.087. Regence BlueShield's reasoning is flawed. The definition was

only "for purposes of [the] section" of the statute that allows insurance enrollees to

agree to contract for other services at their own expense. RCW 48.43.087(1 )(c), (2).

An additional red flag is that RCW 48.43.087(1 )(d) provides a definition for "mental

health services" that is different from the one provided in the mental health parity act.

Clearly, the definitions in RCW 48.43.087 do not apply to the mental health parity

act.

                                    D. Summary Judgment

       Having interpreted the statutes, we now analyze whether the trial court

properly granted summary judgment.             Summary judgment is appropriate only if

"there is no genuine issue as to any material fact and ... the moving party is entitled

to a judgment as a matter of law." CR 56(c). We grant motions only if reasonable

people could reach one conclusion based on the evidence when viewing the facts in



                                               12
0. S. T by and through his parents, G. T and E. S. eta/.
v. Regence Blueshield, No. 88940-6

the light most favorable to the nonmoving party.           Korslund v. DynCorp Tri-Cities

Servs., Inc., 156 Wn.2d 168, 177, 125 P.3d 119 (2005).               Here, the trial court

appropriately granted summary judgment on the declaratory judgment claim.

       Under the Uniform Declaratory Judgments Act, chapter 7.24 RCW, "[c]ourts

of record within their respective jurisdictions shall have power to declare rights,

status and other legal relations whether or not further relief is or could be claimed."

RCW 7.24.01 0. "A person interested under a deed, will, written contract or other

writings constituting a contract, or whose rights, status or other legal relations are

affected by a statute [or] contract . . . may have determined any question of

construction or validity arising under the instrument, statute, ordinance, contract or

franchise and obtain a declaration of rights, status or other legal relations

thereunder." RCW 7.24.020.          Here, the plaintiffs ask the court to determine the

validity of a provision in their health contracts under Washington law.

       Under the mental health parity act, all health benefit plans must provide

coverage for "mental health services" if they provide coverage for medical and

surgical services. RCW 48.44.341(2)(c). Neurodevelopmental therapies qualify as

"mental health services" if they are medically necessary to treat a mental disorder

covered by the DSM-IV- TR. RCW 48.44.341.

       Regence BlueShield is a health care service contractor, it entered into

contracts with O.S.T. and L.H. for individual policies, and neither party questions that

the plans provide coverage for medical and surgical services. The plans contain a

blanket exclusion for all neurodevelopmental therapies, meaning that the plans



                                              13
0. S. T by and through his parents, G. T and E. S. et at.
v. Regence B/ueshield, No. 88940-6

exclude therapies regardless of whether they are medically necessary. Therefore,

the blanket exclusion violates the mental health parity act if neurodevelopmental

therapies may be medically necessary to treat mental disorders.

       "Medically necessary" is defined under Regence BlueShield contracts:

       MEDICALLY NECESSARY: Means health care services or supplies
       that a Physician or other health care provider exercising prudent clinical
       judgment, would provide to a Member for the purpose of preventing,
       evaluating, diagnosing or treating an illness, injury, disease or its
       symptoms and that are:

       1.17.1 In accordance with generally accepted standards of medical
       practice;

       1.17.2 Clinically appropriate, in terms of type, frequency, extent, site
       and duration, and considered effective for the Member's illness, injury
       or disease; and

       1.17. 3 Not primarily for the convenience of the Member, Physician or
       other health care provider, and not more costly than an alternative
       service or sequence of services, or supply at least as likely to produce
       equivalent therapeutic or diagnostic results as to the diagnosis or
       treatment of the Member's illness, injury or disease.

      For these purposes, "generally accepted standards of medical practice"
    • means standards that are based · on credible scientific evidence
      published in peer-reviewed medical literature generally recognized by
      the relevant medical community, Physician Specialty Society
      recommendations and the views of Physicians practicing in relevant
      clinical areas and any other relevant factors ..

(Emphasis added.)

        Regence BlueShield argues that there is a genuine issue of material fact

concerning whether neurodevelopmental therapies may be "medically necessary."

However, there is no real disagreement that neurodevelopmental therapies meet the

definition of "medically necessary" in Regence BlueShield's own contract By the




                                               14
0. S. T by and through his parents, G. T and E. S. et a/.
v. Regence Blueshield, No. 88940-6

terms of the contract, a service may be "medically necessary" if it treats the

symptoms of a disease or illness (and meets other enumerated qualifications). The

service does not need to cure the illness; it is sufficient to treat the symptoms of the

illness.

       The executive medical director at Regence BlueShield, Dr. Joseph Gifford,

recognizes, "[Autism Spectrum Disorder (ASD)] is a complex disorder, the exact

cause of which is unknown. Most services are focused on improving physical, social,

and functional problems that impact the functional status of individuals." 10

       The plaintiffs submitted declarations from Dr. Charles Cowan, the medical

director of Seattle Children's Hospital Autism Center and a clinical professor in

pediatrics and psychiatry at the University of Washington School of Medicine. He

states:

           Neurodevelopmental therapies (such as speech, occupational, and
           physical therapies) are a critical component of treating autism. Often,
           these therapies are the only specialized medical interventions provided
           to young children with autism. In Washington [S]tate, it is a standard
           medical practice to have young children suspected of having autism
           evaluated by neurodevelopmental therapists, and if such evaluations
           reveal significant delays, treated with speech, occupational and
           physical therapy.

Dr. Cowan additionally states:

           [T]he medical community has embraced the conclusion that
           neurodevelopmental therapies treat ASD as well as many other
           developmental disorders.     Like insulin therapy for diabetics,
           neurodevelopmental therapies address the fundamental symptoms of

10Dr. Gifford also states that neurodevelopmental therapies do not actually treat the autism.
He does not consider treatment to include services that improve the function of the
beneficiary. However, such services meet Regence BlueShield's definition of "medically
necessary."


                                               15
0. S. T by and through his parents, G. T and E. S. eta!.
v. Regence Blueshield, No. 88940-6

       the conditions and can dramatically improve those symptoms. The
       purpose of neurodevelopmental therapies ... is to attempt to restore a
       child's functional capacity to develop in a manner more consistent with
       the normal pattern of human development. With these therapeutic
       interventions, a child with ASD may be restored to the normal curve of
       developmental milestones, or as near normal as possible.

       Despite Regence BlueShield's contention, there is no genuine issue

preventing summary judgment-reasonable minds could not differ when viewing the

evidence in the light most favorable to the defendant.               Neurodevelopmental

therapies may be medically necessary under Regence BlueShield's broad definition

of the term because neurodevelopmental therapies treat the symptoms of autism (a

mental disorder recognized in the DSM-IV-TR).              Therefore, blanket exclusion of

these therapies violates the mental health parity act.

                                      CONCLUSION

       We affirm the trial court's order of partial summary judgment.            Regence

BlueShield's blanket exclusion of neurodevelopmental therapies in its individual

policies violates the mental health parity act. If neurodevelopmental therapies are

medically necessary to treat mental disorders (and the contract provides coverage

for medical and surgical services), Regence BlueShield must provide coverage for

the therapies. The exclusion is void and invalid as a matter of VVashington law.




                                              16
0. S. T by and through his parents, G. T and E. S. eta!.
v. Regence Blueshie/d, No. 88940-6




       WE CONCUR.




                                               17